Citation Nr: 0101363	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-11 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.  

2.  Entitlement to service connection for subclavian artery 
stenosis.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from December 1951 to April 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 1998 and 
October 1998.  

The issues of entitlement to service connection for COPD and 
nicotine dependence are addressed in the REMAND that follows 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for a hearing loss 
disability was denied on August 06, 1998.  

3.  The veteran's notice disagreement (NOD) was received on 
May 14, 1999.  

4.  A statement of the case (SOC) was issued on March 24, 
2000.  

5.  The record does not disclose that the veteran requested 
an extension for filing a substantive appeal for the issue of 
entitlement to service connection for hearing loss 
disability.  

6.  VA did not receive any documents from the veteran or his 
representative pertaining to the claim for service connection 
for a hearing loss disability until the August 22, 2000 
informal hearing presentation.  

7.  Entitlement to service connection for subclavian artery 
stenosis was denied in an October 9, 1998 rating decision.  

8.  The veteran's NOD was received on February 3, 1999.  

9.  The SOC was issued on February 16, 1999.  

10.  The record does not reflect that the veteran requested 
an extension for filing his substantive appeal concerning 
service connection for subclavian artery stenosis.  

11.  VA did not receive any additional arguments pertaining 
to the issue of entitlement to service connection for 
subclavian artery stenosis until the August 22, 2000 informal 
hearing presentation.  

12.  The veteran and his representative were advised by an 
October 18, 2000 letter that the matter of timeliness of the 
substantive appeal and adequacy of a substantive appeal were 
being raised with respect to his issues of entitlement to 
service connection for a hearing loss disability and 
entitlement to service connection for subclavian artery 
stenosis, respectively.  


CONCLUSIONS OF LAW

1.  The veteran did not perfect a timely appeal with respect 
to service connection for hearing loss disability.  
38 U.S.C.A. §§ 7104, 7105 (West 1991& Supp. 2000); 38 
C.F.R. §§ 20.101, 20.200, 20.201, 20.302, 20.303 (2000).  

2.  The veteran's Substantive Appeal is not adequate as it 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
does not clearly identifying the benefit sought on appeal, 
with respect to the veteran's claim of entitlement service 
connection for subclavian artery stenosis.  
38 U.S.C.A. § 7105, 7108 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.202, 20.203 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.

The provisions of 38 U.S.C.A. § 7104(a) state that all 
questions under laws that affect the provision of benefits by 
the Secretary of Veterans Affairs to veterans or their 
dependents or survivors shall be subject to one review on 
appeal to the Secretary and assigns the authority to make 
final decisions on behalf of the Secretary on such appeals to 
the Board.  See also 38 C.F.R. § 20.101.  Section 7105 
establishes the procedural steps that a claimant and an 
agency of original jurisdiction must follow with regard to 
appellate review by the Board.  Appellate review will be 
initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished.  See also 38 C.F.R. § 20.200.  
Furthermore, the time limits for filing a substantive or 
formal appeal are prescribed in 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(b).  These provisions provide that a claimant 
will have 60 days from the date VA mails the SOC to file a 
formal appeal or one year from the date VA mails the 
notification of the determination being appealed, whichever 
period ends later.  Section 7105(d)(3) further provides that 
the time period for filing a formal appeal may be extended 
for a reasonable period on request for good cause shown.  See 
also 38 C.F.R. § 20.303, and VAOPGCPREC 9-99 (August 18, 
1999).  

Furthermore, the regulations contemplate that the RO has 
authority to make initial decisions concerning certain 
questions, i.e., the timeliness of notices of disagreement 
and substantive appeals.  38 C.F.R. § 19.34.  It is also 
authorized to close an appeal for failure to respond to a 
SOC.  38 U.S.C. § 7105(d)(3); 38 C.F.R. § 19.32 (2000).  

This statutory and regulatory scheme treats the Board as an 
appellate body that exercises jurisdiction only over issues 
properly brought before it under established appellate 
procedures.  Generally, an appellate body does not have the 
authority to make initial decisions.  Thus, these aspects of 
the statutory and regulatory scheme suggest that, if an issue 
is raised on the record for the first time before the Board, 
the proper course, consistent with the governing statutes and 
regulations, is generally for the Board to remand the issue 
to the RO for further development.  See, VAOPGCPREC 9-99 
(August 18, 1999).  

Nonetheless, I note that 38 U.S.C.A. § 7105(d)(3) 
specifically provides that, while the agency of original 
jurisdiction may close a case for failure to respond after 
receipt of the SOC, questions as to timeliness or adequacy of 
response shall be determined by the Board.  This statute 
clearly places the authority to resolve a question of the 
timeliness of a substantive appeal with the Board.  While 
this statute recognizes the Board's authority over the issue 
of the timeliness of a substantive appeal, it does not 
specifically address the situation where the Board addresses 
the timeliness issue in the first instance.  Likewise, 
regulatory provision implementing § 7105 do not address the 
Board's initial review of timeliness.  

VAOPGCPREC 9-99 (August 18, 1999) held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  It further held that when the Board 
discovers in the first instance that no substantive appeal 
has been filed in a case certified to the Board for appellate 
review by the agency of original jurisdiction, it may dismiss 
the appeal.  In both instances, however, it was noted that 
the Board should afford the claimant appropriate procedural 
protections to assure adequate notice and opportunity to be 
heard on the question of timeliness.  

The veteran was notified of the denial of his claim for 
entitlement to service connection for a hearing loss 
disability by a letter dated on August 13, 1998.  The 
veteran's notice disagreement (NOD) was received on May 14, 
1999.  The SOC was issued on March 24, 2000.  The record does 
not disclose that the veteran requested an extension for 
filing a substantive appeal for the issue of entitlement to 
service connection for hearing loss disability.  VA did not 
receive any documents from the veteran or his representative 
pertaining to the claim for service connection for a hearing 
loss disability prior to the August 22, 2000 informal hearing 
presentation.  The Board notified the veteran that it had 
raised the issue of the timeliness of the appeal of 
entitlement to service connection for hearing loss disability 
by its letter of October 18, 2000.  No response was received 
by the veteran or his representative.  

Accordingly, in the absence of a timely substantive appeal, 
the Board does not have jurisdiction to review the appeal for 
claim of entitlement to service connection for hearing loss 
disability.  

2.

Legislative authority provides that the Board may dismiss any 
appeal which fails to make specific allegations of error of 
fact or law related to specific items in the statement of the 
case and clearly identifying the benefit sought on appeal.  
See 38 U.S.C.A. § 7105(d).  An application for review on 
appeal shall not be entertained unless it is in conformity 
with Chapter 71, Title 38, United States Code.  38 U.S.C.A 
§ 7108.  

If the statement of the case and any prior supplemental 
statements of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the statement of the case and 
any prior supplemental statement of the case.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202.

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is mailed to present 
written argument or to request a hearing to present oral 
argument on this question.  The date of mailing of the notice 
will be presumed to be the same as the date of the letter of 
notification.  38 C.F.R. § 20.203.  

Entitlement to service connection for subclavian artery 
stenosis was denied in an October 9, 1998 rating decision.  
The veteran's NOD was received on February 3, 1999.  The SOC 
was issued on February 16, 1999.  The record does not reflect 
that the veteran requested an extension for filing his 
substantive appeal.  He filed a VA Form 9 on May 14, 1999, 
but it did not discuss errors of fact or law in the denial of 
service connection for subclavian artery stenosis.  VA did 
not receive any additional arguments pertaining to the issue 
of entitlement to service connection for subclavian artery 
stenosis until an August 22, 2000 informal hearing 
presentation.  The veteran and his representative were 
advised by an October 18, 2000 letter that the matter 
adequacy of the substantive appeal was being raised with 
respect to the issue of entitlement to service connection for 
subclavian artery stenosis.  

In the absence of an adequate substantive appeal, the Board 
does not have jurisdiction to review the appeal of the claim 
of entitlement to service connection for subclavian artery 
stenosis.  


ORDER

The veteran's claim of entitlement to service connection for 
hearing loss disability is dismissed for lack of 
jurisdiction.  

The veteran's claim of entitlement to service connection for 
subclavian artery stenosis is dismissed for lack of 
jurisdiction.  


REMAND

With respect to the issues of entitlement to service 
connection for COPD and nicotine dependence, the veteran is 
advised that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


